DETAILED ACTION
Status of the Claims
	Claims 1-15 are pending in this application. Claims 10-15 are withdrawn. Claims 1-9 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Applicant’s election with traverse of group I (claims 1-9) in the reply filed on 03/04/2020 is acknowledged. The traversal is on the ground(s) that applicant feels there would be no burden to search all the claims. This is not found persuasive because the examiner reads “dual layer encapsulated cells” as a composition where “a method of use for improving retention of cells in vivo at a site of injury” is a process of using the composition. Since the product as claimed can be used in a materially different process of using that product (See MPEP § 806.05(h)), the inventions can be shown to be distinct. The composition can be used for purposes other than improving retention of a cell at a site of injury, for instance it can be used in sites that do not have an injury or for in vitro purposes. Additionally, groups I and II are found in different CPC classifications. 
The requirement is deemed proper and is therefore made FINAL. 
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2020.

Priority


Information Disclosure Statement
The information disclosure statements from 04/02/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Romero et al (Protective Polymer Coatings for High-Throughput, High-Purity Cellular Isolation, ACS Appl. Mater. Interfaces 2015, 7, 17598−17602). 
Regarding claims 1-2, Romero teaches a composition comprising cells with streptavidin-eosin conjugate (a photoinitiator anchored to cells) (page 17600, right column). Romero also teaches that these cells are coated with polymers (page 17600, right column) creating a hydrogel (abstract) layer as the outer layer.  Thus, the inner layer is the cells with photoinitiator and the second layer surrounding it is a hydrogel.  
Regarding claim 7, Romero teaches both Jurkat and A579 cells (page 17600). 

s 1-2, and 5-6 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Miller et al (WO2016154070A1, publication date: 09/29/2016). 
Regarding claim 1, Miller teaches a composition comprising a plurality of layers (claim 17) comprising first and second layers (claim 17) wherein the first layer comprises cells (claim 18) and one or more layers are hydrogel (claims 17 and 24) meaning the second layer is the hydrogel matrix. Miller also teaches that the composition comprises a photoinitiator (para 70) wherein the photoinitiator is a part of the prepolymerization solution (claims 1) and this solution also comprises a cell (claim 2). Thus Miller teaches a composition with a prepolymerization solution comprising a cell and a photoinitiator as a first layer and polymers (para 69) (hydrogel) to be the second layer (as described in claim 17). In its embodiments, Miller teaches hMSCs (mesenchymal stem cells) that have H2BmCherry
is localized to the cell nucleus while expression of EGFP is localized to the cytoplasm (example 1) (by definition photoinitiator is anchored to the cells) which are photopolymerized in a small droplet of 10 wt% PEG-HD 1.5:1 with 5 mM acryloyl-PEG-CGRGDS hydrogel (example 3) leading to an inner layer of cells anchored to a photoinitiator and an outer layer of a hydrogel substantially surrounding the inner layer. 
Regarding claim 2, Miller teaches “cells that are transfected or transduced with proteins that absorb in the same region as the photoinitiator, such as cyan fluorescent protein (CFP) or green fluorescent protein (GFP)” (claim 71) (by definition photoinitiator is anchored to the cells). In specific embodiments, Miller teaches hMSCs (mesenchymal stem cells) that have H2BmCherry is localized to the cell nucleus while expression of EGFP is localized to the cytoplasm (example 1) (by definition photoinitiator is anchored to the cells). 
Regarding claims 5-6, Miller teaches a mesenchymal stem cells (MSCs) (para 72) (equivalent to mesenchymal linear stem cell). In specific embodiments, Miller teaches hMSCs (mesenchymal stem cells) (example 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 in addition to claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016). 
Regarding claims 1-2 and 5-6, Miller teaches as discussed above.
Regarding claim 7, Miller teaches A549 cells (para 72). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miller to arrive at the claimed invention. Miller doesn’t teach A549 cells in its embodiments but it teaches these cells in the specification of the document. One would simply follow the instructions given by the . 

Claim 3 in addition to claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016) and Lilly et al (Comparison of eosin and fluorescein conjugates for the photoinitiation of cell compatible polymer coatings, PLoS ONE 13 (1): e0190880, publication date 01/08/2018). 
Regarding claims 1-2 and 5-7, Miller teaches as discussed above.
Regarding claim 3, Miller teaches the Eosin Y system (para 70) as the photoinitiator but doesn’t specifically teach eosin isothiocyanate. 
Regarding claim 3, Lilly teaches A649 cells with eosin-isothiocyanate (EITC) as photoinitiator (page 2 and page 4) wherein the photoinitiator is anchored to the cell (page 3, Streptavidin-photoinitiator synthesis). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miller with the teachings of Lilly to arrive at the claimed invention. Lilly provides the motivation that SA-EITC (streptavidin eosin-isothiocyanate conjugated cells) absorbs approximately 48% more light energy than SA-FITC (page 7) providing an advantage for using eosin-isothiocyanate. Thus one would incorporate the teachings of Lilly into the teachings of Miller with a reasonable expectation of successfully achieving a composition with a superior light absorption ability. 

Claim 4 in addition to claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016) and Zhu et al (3D bioprinting mesenchymal stem cell-laden construct with core–shell nanospheres for cartilage tissue engineering, Nanotechnology 29 (2018) 185101 (10pp), publication date: 03/08/2018). 

Regarding claim 4, Miller teaches poly(ethylene glycol) diacrylate (PEDGA) and gelatin methacrylate (GelMA) (para 69) but doesn’t specifically teach both to be used as the hydrogel alone. 
	Regarding claim 4, Zhu teaches a hybrid hydrogel for mesenchymal stem cells wherein the hydrogel comprises polyethylene glycol diacrylate (PEGDA) and gelatin methacrylate (GelMA) (abstract).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miller with the teachings of Zhu to arrive at the claimed invention. Zhu provides the motivation that the addition of PEGDA into GelMA hydrogel greatly improves the printing resolution (abstract) for 3D bioprinting. Thus one would incorporate the teachings of Zhu into the teachings of Miller with a reasonable expectation of successfully achieving a composition with a superior printing resolution. 

Claims 8-9 in addition to claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2016154070A1, publication date: 09/29/2016), Lilly et al (Comparison of eosin and fluorescein conjugates for the photoinitiation of cell compatible polymer coatings, PLoS ONE 13 (1): e0190880, publication date 01/08/2018) and Zhu et al (3D bioprinting mesenchymal stem cell-laden construct with core–shell nanospheres for cartilage tissue engineering, Nanotechnology 29 (2018) 185101 (10pp), publication date: 03/08/2018).
Regarding claims 1-7, Miller, Lilly and Zhu teach as discussed above.
Regarding claim 8, Miller teaches the Eosin Y system (para 70) as the photoinitiator but doesn’t specifically teach eosin isothiocyanate, teaches poly(ethylene glycol) diacrylate (PEDGA) and gelatin methacrylate (GelMA) (para 69) but doesn’t specifically teach both to be used as the hydrogel alone. Miller teaches the rest of the limitations of this claim as discussed above. 
Regarding claim 9, teaches “cells that are transfected or transduced with proteins that absorb in the same region as the photoinitiator, such as cyan fluorescent protein (CFP) or green fluorescent 
Regarding claims 8-9, Lilly teaches A649 cells with eosin-isothiocyanate (EITC) as photoinitiator (page 2 and page 4) wherein the photoinitiator is anchored to the cell (page 3, Streptavidin-photoinitiator synthesis).
Regarding claim 8, Zhu teaches a hybrid hydrogel for mesenchymal stem cells wherein the hydrogel comprises polyethylene glycol diacrylate (PEGDA) and gelatin methacrylate (GelMA) (abstract).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miller with the teachings of Lilly and Zhu to arrive at the claimed invention. Lilly provides the motivation that SA-EITC (streptavidin eosin-isothiocyanate conjugated cells) absorbs approximately 48% more light energy than SA-FITC (page 7) providing an advantage for using eosin-isothiocyanate. Zhu provides the motivation that the addition of PEGDA into GelMA hydrogel greatly improves the printing resolution (abstract) for 3D bioprinting.  Thus one would incorporate the teachings of Lilly and Zhu into the teachings of Miller with a reasonable expectation of successfully achieving a composition with a superior light absorption printing resolution. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/               Primary Examiner, Art Unit 1613